In re Greenwood, Charles; —Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. B, No. 09-6549; to the Court of Appeal, Fifth Circuit, No. 10-K-901.
Granted. The district court’s ruling granting the defendant’s motion in limine is reversed. The evidence sought to be admitted is admissible as other crimes, wrongs or acts under La.Code Evid. Art. 404(B), and is relevant to prove the defendant’s requisite knowledge and intent with respect to the charged offenses, La.Rev. Stat. 14:95.1 and La.Rev.Stat. 40:967(F). Furthermore, under La.Code Evid. art. 403, the probative value is not substantially outweighed by the danger of unfair prejudice.
JOHNSON and WEIMER, JJ., would deny.